PER CURIAM.
[1] The respondent’s counsel has attached to his brief an affidavit to which he refers as containing facts in support of the judgment. This practice is entirely unauthorized. The affidavit has not been read by the court, and will be returned to the counsel by the clerk.
[2] The appellant contends that the judgment was contrary to the weight of the evidence. Accepting the testimony of the plaintiff’s witnesses as true, the judgment is supported by the evidence, and should be affirmed, with costs.